Cuyahoga App. No. 79827, 2002-Ohio-3769. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed September 24, 2002:
“Should R.C. 2711.02 and R.C. 2711.03 be read in pari materia and require the court to conduct a hearing to determine whether the parties here entered into a valid and enforceable arbitration agreement or are these distinct statutes as determined in Brumm v. McDonald & Co. Securities, Inc. (1992), 78 Ohio App.3d 96 [603 N.E.2d 1141], holding that R.C. 2711.02 does not require the court to conduct such a hearing?”
Resnick and F.E. Sweeney, JJ., dissent.